DETAILED ACTION
Applicant’s amendment received on February 3, 2022 in which claims 1-7, 9-15 and 17 were amended, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent Application Publication no. 2015/0016500) in view of Visharam et al. (US Patent Application Publication no. 2004/0006575).


Regarding claim 18, Seregin discloses a video encoding device (See Seregin [0035]) comprising: a processor is further configured to: read a video bitstream; parse network abstraction layer (NAL) units in the video bitstream (See Seregin [0070]); identify a value of temporal identification (temporal ID) of each NAL unit (See  Seregin [0155]); and a communication interface operably coupled to the processor, the communication interface configured to transmit the compressed video bitstream (See Seregin [0029] and[0038]).
	It is noted that Seregin it is silent about encoding sub-samples according to the value of the temporal ID for each NAL unit to generate a compressed video bitstream as specified in the claim.
	However, Visharam teaches encoding sub-samples according to the value of the temporal ID for each NAL unit to generate a compressed video bitstream (See Visharam [0011], [0067] and [0081]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Seregin to incorporate Visharam’s steps of video encoding sub-samples according to the value of the temporal ID for each NAL unit to generate a compressed video bitstream.  The motivation for modifying Seregin is to provide file format ti support sub-samples in order to provide flexible packetization.

Asper claim 19, most of the limitations of this claim have been noted in the above rejection of claim 18.  In addition, Seregin further discloses the claimed NAL units with temporal ID (See Seregin [0070] and [0155]).

As per claim 20, most of the limitations of this claim have been noted in the above rejection of claim 18.  In addition, Seregin further discloses the compressed bitstream includes metadata identifying that the sub-samples are grouped based on the temporal ID (See Seregin [0124], [0155] and [0161]).

Claims 1-17 are allowed over the prior art of record.
The claims are allowable over the prior art of record since the references taken individually or in combination fails to teach or suggest determine, based on a frame width value and a frame height value in the decoder configuration record, whether largest values for a frame width and a frame height for the compressed video bitstream are indicated by the frame width value and frame height value in the decoder configuration record; when the largest values for the frame width and the frame height are not indicated by the frame width value and the frame height value in the decoder configuration record, identify a sequence parameter set (SPS)_in stream value in the decoder configuration record; and decode the compressed video bitstream based on (i) the frame width value and the frame height value in the decoder configuration record or (ii) a frame width value and a frame height value from an SPS.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424